Exhibit 10.1

 



AGREEMENT

 

THIS AGREEMENT (this “Agreement”) made and entered into as of the 31st day of
March, 2015 (the “Effective Date”), by and between Campus Crest Communities,
Inc. (the “Company”) and Scott R. Rochon (“Employee”), (the Company and Employee
are hereinafter sometimes collectively referred to as the “Parties”).

 

A. Employee is currently serving as Acting Chief Financial Officer of the
Company and in that capacity, Employee has taken on additional responsibilities
and duties to those set forth in his Employment Agreement, dated as of October
27, 2014 (the “Employment Agreement”).

 

B. In recognition of Employee’s taking on such additional duties and
responsibilities, the Company desires to provide the compensation and benefits
set forth in this Agreement, subject to the terms and conditions provided
herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements of the Parties hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereto, intending to be legally bound, hereby agree as follows:

 

1. Base Salary. As of the Effective Date and subject to Section 3 below,
Employee’s Base Salary as set forth in Section (A) of Exhibit A to the
Employment Agreement shall be $320,000. As provided in Section 3, Employee
agrees that his Base Salary may be adjusted by the Board upon the occurrence of
certain events.

 

1A Interim Bonus. In recognition for Employee’s additional responsibilities and
extraordinary efforts undertaken during 2014, the Company shall pay to Employee
a bonus of $162,500, to be paid within ten (10) days of the Effective Date.

 

2. Transaction Bonus.

 

(a) In General - Subject to the terms and conditions hereinafter provided, to
encourage the retention of Employee for a period that will enable the Company to
achieve certain financial targets and to execute certain financial, operational
and strategic initiatives in a timely and successful manner, the Company agrees
to pay Employee a Transaction Bonus of $240,000. The Transaction Bonus shall
only be payable if a Transaction (as hereinafter defined) is consummated on a
date (hereinafter the “Transaction Date”) during the Term of the Employment
Agreement while Employee is employed, except as stated below. The Transaction
Bonus will be paid in cash (subject to applicable withholdings) within ten (10)
days after the Transaction Date. If Employee’s Termination Date occurs prior to
the Transaction Date, no Transaction Bonus shall be payable, provided, however,
if the Transaction Date occurs on or before one (1) year from the Effective Date
or at any time during which an agreement is in effect to effect a Transaction
and Employee has been terminated by the Company without Cause or Employee
terminates for Good Reason (both terms as defined in the Employment Agreement)
at any time prior to such Transaction Date, the Transaction Bonus shall be
payable to Employee within ten (10) days after the Transaction Date. The
Transaction Bonus shall be payable to Employee in addition to any amounts that
Employee may be eligible to receive upon termination of employment under the
Employment Agreement or under any benefit, equity or compensation plan sponsored
by the Company. For purposes of clarity, the Company and Employee agree that
neither the amount of the Interim Bonus nor the Transaction Bonus shall be taken
into consideration in Section 4(B) of the Employment Agreement as a bonus paid
or payable for a prior year for purposes of calculating payments that would be
due to the Employee pursuant to Section 4(B) of the Employment Agreement.

 



 

 

 

(b) Definition of Transaction – For purposes of this Agreement, “Transaction”
means (i) the sale, exchange, disposition, or other transfer in single
transaction or series of related transactions to any person, other than to an
affiliate, of (1) the business of the Company and its subsidiaries; (2) all or
substantially all of the assets of the Company and its subsidiaries; or (3) all
or a majority of the outstanding equity securities in the Company, or (ii) the
closing of the sale of equity securities of the Company (or a contribution of
capital to the Company) in one or more transactions that results in net cash
proceeds to the Company of not less than $150 million. The Board shall in good
faith determine whether a Transaction has occurred and designate the Transaction
Date.

 

3. Future Developments.

 

(a) Post-Transaction Employment – If Employee remains employed by the Company
after the Transaction Date, Employee agrees that the Board in its sole
discretion may change Employee’s job title and responsibilities to that of Chief
Accounting Officer and adjust Employee’s Base Salary to the base salary and
benefits he had immediately prior to the increased base salary provided for in
this Agreement. Provided, however, that no such change or adjustment may occur
until a new Chief Financial Officer has commenced employment with the Company,
as described below. The changes described in this Section 3(a) shall not
constitute Good Reason for Employee to terminate his Employment or be treated as
a termination of Employee by the Company without Cause under the provisions of
the Employment Agreement. Provided further that if Employee is terminated
without Cause or terminates his employment for Good Reason within Twenty-four
(24) months of a Change of Control, Employee’s Base Salary (for purposes of
computing his change-of-control benefits) shall be deemed to be the higher of
his then current base salary or his base salary as of the date of the Change of
Control.

 

(b) Hiring of Chief Financial Officer – Employee agrees that, subject to Section
3(a) above, if the Company hires a new Chief Financial Officer, whether prior to
or after a Transaction, the Board in its sole discretion may change Employee’s
job title and responsibilities to that of Chief Accounting Officer and adjust
Employee’s Base Salary (effective no sooner than the date the new Chief
Financial Officer commences employment with the Company) to the base salary and
benefits he had immediately prior to the increased base salary provided for in
this Agreement. The changes described in this Section 3(b) shall not constitute
Good Reason for Employee to terminate his employment or be treated as a
termination of Employee by the Company without Cause under the provisions of the
Employment Agreement. The Board’s actions under this Section shall not change
Employee’s rights to the Transaction Bonus under Section 2 above or the amount
of such Transaction Bonus.

 



 

 

 

4. Miscellaneous.

 

(a) Employment Agreement – Except as expressly modified by this Agreement, the
terms and conditions of the Employment Agreement shall remain in full force and
effect.

 

(b) Notices – Notices required to be given under this Agreement must be in
writing and will be deemed to have been given when notice is personally served,
one business day after notice is sent by reliable overnight courier or three
business days after notice is mailed by United States registered or certified
mail, return receipt requested, postage prepaid, to the following addresses:

 



If to the Company Campus Crest Communities, Inc.
2100 Rexford Road, Suite 414
Charlotte, NC 28211
Attention:  Chairman of the Board     With copy to William J. Vesely, Jr.
Kilpatrick Townsend & Stockton LLP
Suite 2800
1100 Peachtree Street NE
Atlanta, GA 30309-4528     If to Employee Scott R. Rochon   3105 Jones Ridge
Drive   Charlotte, NC  28226



 

(c) Benefit – The rights, obligations and interests of Employee hereunder may
not be sold, assigned, transferred, pledged or hypothecated. Employee shall have
no right to commute, encumber or dispose of the right to receive payments
hereunder, which payments and the right thereto are non-assignable and
non-transferable, and any attempted assignment or transfer shall be null and
void and without effect. This Agreement and its obligations shall inure to the
benefit of and be binding upon and enforceable by the successors and assigns of
the Company, including, without limitation, any purchaser of the Company,
regardless of whether such purchase takes the form of a merger, a purchase of
all or substantially all of the Company’s assets or a purchase of a majority of
the outstanding capital stock of the Company.

 



 

 

 

(d) Dispute Resolution – All controversies, claims, issues and other disputes
(collectively, “Disputes”) arising out of or relating to this Agreement shall be
subject to the applicable provisions of this Section.

 

(i) Arbitration – All Disputes shall be settled exclusively by final and binding
arbitration in Charlotte, North Carolina, before a neutral arbitrator in an
arbitration proceeding administered by the American Arbitration Association
(“AAA”) according to the National Rules for the Resolution of Employment
Disputes of AAA or, alternatively, upon mutual agreement, to an arbitrator
selected by Employee and the Company. Any dispute regarding whether a Dispute is
subject to arbitration shall be resolved by arbitration.

 

(ii) Interstate Commerce – The Parties hereto acknowledge that (1) they have
read and understood the provisions of this Section regarding arbitration and (2)
performance of this Agreement will be in interstate commerce as that term is
used in the Federal Arbitration Act, 9 U.S.C. § 1 et seq., and the parties
contemplate substantial interstate activity in the performance of this Agreement
including, without limitation, interstate travel, the use of interstate phone
lines, the use of the U.S. mail services and other interstate courier services.

 

(iii) Waiver of Jury Trial – If any Dispute is not arbitrated for any reason,
the parties desire to avoid the time and expense relating to a jury trial of
such Dispute. Accordingly, the parties, for themselves and their successors and
assigns, hereby waive trial by jury of any Dispute. The Parties acknowledge that
this waiver is knowingly, freely, and voluntarily given, is desired by all
Parties and is in the best interests of all Parties.

 

(e) Amendment – This Agreement may not be amended, modified or changed, in whole
or in part, except by a written instrument signed by a duly authorized officer
of the Company and by Employee.

 

(f) Waiver – No failure or delay by either of the Parties in exercising any
right, power, or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege.

 

(g) Access To Counsel – Employee acknowledges that he has had full opportunity
to review this Agreement and has had access to independent legal counsel of his
choice to the extent deemed necessary by Employee to interpret the legal effect
hereof.

 



 

 

 

(h) Governing Law – This Agreement shall be interpreted, construed and governed
according to the substantive laws of the State of North Carolina without giving
effect to conflict of laws principles.

 

(i) Fees And Costs – If either Party initiates any action or proceeding (whether
by arbitration or court proceeding) to enforce any of its rights hereunder or to
seek damages for any violation hereof, then, the Parties shall bear their
respective costs and expenses of any such action or proceeding; provided, that,
in addition to all other remedies that may be granted, the prevailing Party
shall be entitled to recover its reasonable attorneys’ fees and all other costs
that it may sustain in connection with such action or proceeding. If a dispute
is arbitrated, all costs and fees of the arbitrator(s) shall be paid by the
Company.

 

(j) Offset – The Company shall have the right to offset against any sums payable
to Employee any amounts owing to the Company.

 

(k) Counterparts – This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Execution and delivery by facsimile
shall constitute good and valid execution and delivery unless and until replaced
or substituted by an original executed instrument.

 

(l) Interpretation – The language used in this Agreement shall not be construed
in favor of or against either of the Parties, but shall be construed as if both
of the Parties prepared this Agreement. The language used in this Agreement
shall be deemed to be the language chosen by the Parties to express their mutual
intent, and no rule of strict construction shall be applied against any such
Party.

 

(m) Execution of Further Documents – The Parties covenant and agree that they
shall, from time to time and at all times, do all such further acts and execute
and deliver all such further documents and assurances as shall be reasonably
required in order to fully perform and carry out the terms of this Agreement.

 

(n) Entire Agreement – This Agreement and the Exhibit attached hereto represent
the entire understanding and agreement between the Parties with respect to the
subject matter hereof and shall supersede any prior agreements and understanding
between the Parties with respect to that subject matter; provided, however, that
the Employment Agreement shall, except as modified herein, remain in full force
and effect.

 



 

 

 

IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
date first above written.

 



  CAMPUS CREST COMMUNITIES, INC.       By: /s/ Daniel L. Simmons   Name: Daniel
L. Simmons   Title: Director/Chairman of the Compensation Committee      
EMPLOYEE   /s/ Scott R. Rochon   Scott R. Rochon

 



 

